201 F.2d 714
GEORGETOWN DEVELOPMENT CORP. et al.v.GRANAT et al.
No. 11318.
United States Court of Appeals District of Columbia Circuit.
Argued January 8, 1953.
Decided January 29, 1953.

Edward Stafford, Washington, D. C., with whom John T. M. Reddan, Washington, D. C., was on the brief, for appellants.
S. Jay McCathran, Jr., Washington, D. C., for appellees.
Before EDGERTON, PROCTOR, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellants contracted to convey a piece of land to appellees on which appellants were first to build a house within a certain time and according to certain specifications. Appellants built a house but neither on time nor up to specifications. Appellees sued for and were awarded specific performance of the promise to convey, together with damages for the defects in the house and the delay in completing it. They did not seek to require appellants to remedy the defects. Accordingly the case involved none of the problems that arise in connection with attempts to enforce building contracts specifically. Appellants have now discharged their obligation to convey.


2
The court followed the rule of Baber v. Baessell, 66 App.D.C. 226, 228, 85 F.2d 725, 727, that "the measure of damages for failure to complete a building according to contract is the difference between what the building is worth when completed and what it would have been worth had it been completed according to the contract." Appellants now complain that the court interpreted "worth" to mean what an "informed purchaser" who knew of the defects would pay for the house. But appellants did not complain of this interpretation until after the trial and therefore we need not rule upon it.


3
We have considered appellants' other contentions but find no prejudicial error.


4
Affirmed.